DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US 2015/0251613).
Mori discloses a vehicle front body structure comprising a closed loop member (70), a back beam assembly (30,33), and lower reinforcement members (14)  connecting a lower portion of the closed loop member (70) to a front part of a subframe (12), as shown in Figures 1-6.  The closed loop member (70) projects on a front surface of a body and is configured to form a closed loop such that both sides (50) of the closed loop are coupled to front ends of front side .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2015/0251613) in view of Nakamae et al. (US 2008/0067838).
Mori does not disclose the claimed shape of the lower portion of the closed loop member.
Nakamae et al. teaches forming a lower portion (3b) of a closed loop member (3) with a cap-type cross-sectional structure that is open toward a rear of the body, as shown in Figures 4 and 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the lower portion of the closed loop member of Mori with a cap-type cross-sectional structure that is open toward a rear of the body, as taught by Nakamae, to improve the rigidity of the lower portion, the closed loop member, and the front end of the vehicle with minimal weight game.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2015/0251613) in view of Fukuoka (US 2019/0111774).
Mori does not disclose the lower portion is provided with a reinforcement insert.
Fukuoka teaches forming the lower portion (110) as a reinforcement insert extending in a transverse direction of the body, as shown in Figure 6 and disclosed in paragraph [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the lower portion of the closed loop member of Mori with a reinforcement insert extending in a transverse direction of .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2015/0251613) in view of WO 2012/101923.
Mori does not disclose the specific construction of the lower reinforcement members.
WO 2012/101923 teaches forming a tube (31) with a polyprism shape from inner and outer panels (36,37), as shown in Figure 5.  In reference to claim 9, a plurality of shock absorbing beads (72,74) are arranged in a front of the inner and outer panels (36,37) in a longitudinal direction, as shown in Figure 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the lower reinforcements of Mori from inner and outer panels with a plurality of shock absorbing beads arranged in a longitudinal direction, as taught by WO 2012/101923, to enhance occupant safety by absorbing energy in a predetermined manner.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2015/0251613) in view of Hiraishi et al. (US 2009/0058134).
Mori does not disclose the enlarged end.
Hiraishi et al. teaches forming a rear end of a lower reinforcement member (2,36,70) with a cross-sectional structure that is opened to enlarge an area coupled to a front of a subframe (5), as shown in Figures 1, 5A, 7, and 9.  The enlarged end is adjacent reference number (77c), as shown in Figure 5A.
.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        October 25, 2021